 In the Matter of DARTER CORPORATIONandINTERNATIONAL ASSN. ofMACHINISTSCases Nos. 0-396 and R-340.-Decided July 19, 1938FurnitureManufacturing Industry-Interference, Restraint, and Coercion:expressed opposition to union ; questioning employees concerning membershipinunion; persuading employees not to join union; intimidation-Company-Dominated Union:initiation; domination of and interference with formation andadministration ; soliciting membership in ; support ; disestablished, as agency forcollectivebargaining-Discrimination:discharges, for union membership andactivity ; charges of, not sustained as to oneperson-Strike:result of, andprolonged by, employer's unfair labor practices-EmployeeStatus:dischargedemployees; strikers-UnitAppropriate for Collective Bargaining:productionand maintenance including engineering employees, excluding clerical and super-visory employees andwatchmen-Representatives:proof of choice: comparisonof pay roll with union designation and testimony as to membership-CollectiveBargaining:employer's refusal to bargain collectively with union as exclusiverepresentative of employees in appropriate unit ; employer's duty : majorityrule,effect upon ; special form of remedial order : recognition as exclusiverepresentative;negotiation-Reinstatementordered:discharged employees;strikers, including discharged employees who refused reinstatement and joinedstrike; not ordered, as to one discharged employee who refused reemployment;dismissal of newly hired employees, if necessary ; preferential list ordered : tobe followed in further reinstatement-BackPay:awarded ; discharged em-ployees, from date of discharge to date of offer of reinstatement ; strikers, whoare not reinstated or placed on preferential list within 5 days of applicationforreinstatement-Investigation of Representatives:petition for, dismissed, inview of order to employer to bargain.0Mr. Oscar H. Brinkman,for the Board.Mr. Raymond H. Dresser,of Sturgis, Mich., andMr. Harry C.Howard,of Kalamazoo, Mich., for the respondent.Mr. Paul P. Hutchings,ofWashington, D. C., for the I. A. M.Cowell cFrankhauser,byMr.W. Glen Cowell,of Coldwater,Mich., for the Shop Union.Mr. Victor A. Pascal,of counsel to the Board.-DECISIONANDORDERSTATEMENTOF THE CASEOn May 5, 1937, Lodge No. 1523, International Association ofMachinists, herein called the I. A. M., filed charges and, on Septem-8 N. L. R.B.,No. 43.391 392NATIONALLABOR RELATIONS BOARDber 20, 1937,filed amended and supplemental charges with the Re-gional Director for the Seventh Region(Detroit,Michigan),hereincalled the Regional Director,alleging thatThe Harter Corpora-tion, Sturgis, Michigan,herein called the respondent,had engaged inand wasengagingin unfairlabor practices affectingcommerce withinthemeaning of the National Labor Relations Act, 49 Stat. 449,herein calledthe Act.On September 22, 1937,the National LaborRelations Board, herein called the Board, by the said RegionalDirector,issued its complaint against the respondent,alleging thatthe respondenthad engagedin and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), (3), and(5) and Section 2 (6) and(7) of the Act.On Sep-tember 22,1937, the complaint and notice of hearing were dulyserved upon the respondent,the I.A. M., and the Employees ShopUnion, whichis referred to in the complaint and is herein called theShop Union.Thereafter,the respondent filed its answer, verified'September27, 1937, in which it deniedthat it had engaged or wasengagingin unfair labor practices as alleged in the complaint.On May 5, 1937,the I.A.M. filed withthe Regional Director apetitionalleging thata question affecting commerce had arisen con-cerning the representation of employees of the respondent and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the Act.On September 27, 1937, the Board,acting pursuant to Article III, Section 10 (c) (2),and Article IT,Section 37(b), of NationalLaborRelations Board Rules and Regula-tions-Series 1, as amended,ordered that the two cases be consoli-dated forthe purposes of hearing and also, acting pursuant to Section 9(c) of the Act and Article III, Section 3, of said Rules andRegulations,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On September 30, 1937, the Regional Directorissued and duly served upon the respondent,the I.A. M., and theShop Union a notice of hearing on the question concerning repre-sentation.Pursuant to notice,a hearing was held on the consolidated cases inSturgis,Michigan,on October 7, 8, 9, 11, 12, 14, 15, and 16, 1937,before ThomasH. Kennedy,the Trial Examiner duly designated bythe Board.The Board,the respondent,and the Shop Union wererepresented by counsel and participated in the hearing.On aboutOctober 11, 1937,the Shop Union filed with the Regional Director apetition pursuant to Section 9 (c) of the Act for leave to intervene.At the hearing, the Trial Examiner granted the Shop Union's mo-tion to intervene.He also granted the motion,made by counsel forthe Board,to amend the complaint to allege that the I. A, M. was DECISIONS AND ORDERS393the bargaining representative of a majority of the employees in theappropriate bargaining unit on April 6,,19 ' 37, instead of March 25,1937, and to allege the discriminatory discharge of Gale Lintemooton or about March 11, 1937.These rulings are hereby affirmed. Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.During the course of the hearing, the Trial Examiner madeseveral rulings on other motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On February 3, 1938, the Trial Examiner filed an IntermediateReport in which he found that the respondent had engaged in unfairlabor practices affecting commerce within the meaning of Section8 (1), (2), and (3) and Section 2 (6) and (7) of the Act, but notwithin the meaning of Section 8 (5) of the Act.He recommendedthat the respondent cease and desist from engaging in the unfairlabor practices, offer full reinstatement with back pay to the dis-charged employees named in the complaint, and withdraw all recog-nition from and disestablish the Shop Union as the bargaining rep-resentative of its employees.On February 15, 1938, the Trial Ex-aminer filed a Supplemental Intermediate Report recommending thatthe respondent offer those employees who were on strike on August 13,1937, immediate and full reinstatement to their former positions.Exceptions to the Intermediate Report were thereafter filed by theI.A. M., the respondent, and the Shop Union.Pursuant to notice, a hearing was held before, the Board onFebruary 24, 1938, in Washington, D. C., for the purpose of oralargument.Counsel for the respondent appeared, filed briefs, andparticipated in the oral argument. In lieu of oral argument, theI.A.M. filed a brief and the respondent filed a brief in answerthereto.The Board has considered the briefs which have been filedherein.The Board has also reviewed the exceptions to the Inter-mediate Report, and save as they are consistent with the findings,conclusions, and order set forth below, finds them without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE RESPONDENTThe respondent, a Michigan corporation, has its office and factoryin Sturgis, Michigan, where it is engaged in the business of manu-facturing and selling upholstered and steel furniture. In its manu-facturing operations it uses leather, which it receives from Ohio and 394NATIONALLABOR RELATIONS BOARDNew Jersey, cartons, mostly from Indiana, steel from New York,wood, stains, and varnishes from Wisconsin and Michigan, and othermaterials.Although the exact quantity of the raw materials ob-tained by the respondent from sources outside the State of Michiganis not set forth in the record, in its answer the respondent admits thatit causes large quantities of the raw materials which it uses to betransported in interstate commerce to the plant in Michigan.Ap-proximately 85 per cent of the respondent's manufactured productsare shipped to points outside the State of Michigan.II.THE ORGANIZATIONS INVOLVEDLodge No. 1523 International Association of Machinists is a labororganization, affiliated with the American Federation of Labor, here-in called the A. F. of L., which admits to its membership the respond-ent's as well as other employees.Employees Shop Union 1 is an unaffiliated labor organization ad-mitting to its membership, according to its Articles of Association,"all employees of the Chair Division of the Harter Corporation ofSturgis,Michigan; excepting, however, that no officers of the saidHarter Corporation shall be members of or hold any office in thisAssociation."III.TIIE UNFAIR LABOR PRACTICESA. Domination of and interference with the Shop Union and discrimi-nation against the I. A. M.About the middle of February 1937, a group of employees inSturgis asked L. O. Thomas, grand lodge representative of theInternational Association of Machinists, for information concerningthe manner in which they could establish a lodge of that organiza-tion.About March 1, 1937, an organizational meeting of the I. A. M.was held, at which 35 of the respondent's employees signed a paperdesignating the International Association of Machinists as their bar-gaining agent and indicating their desire to be members of theorganization.Subsequently Lodge No. 1523 was chartered by Inter-national Association of Machinists.On March 4, 1937, the employees in the respondent's upholsteryand welding departments, as well as a few other employees fromother departments, stopped working for a short period in order toinduce the respondent to take some action with reference to theirrequest for increased wages.The stoppage does not appear to havebeen directed by the I. A. M. Frank B. Harman, the respondent'ssuperintendent, and Lester D. S. Finney, its assistant superintendent'The Shop Unionis also knownas "Employees Shop Union of Sturgis, Michigan."C' DECISIONS AND ORDERS395and foreman of the final-assembly department, instructed the em-ployees to select a committee to confer with E. C. Harter, the re-spondent's -president, about their grievances.The committee wasselected and, the same day, met with E. C. Harter, who promised togive the employees an answer the next day at noon.About 2 o'clockin the afternoon of the next day work in the factory ceased at therespondent's direction and the employees assembled in the factory tolisten to E. C. Harter's answer to the committee's request for in-creased wages.In the course of his speech, E. C. Harter stated thatthe hours of work in the factory would be increased from 40 hoursa week to 50 hours a week and that the employees would be paidone and a half times their usual hourly wages for the extra 10 hoursof work. - He also stated that some of the employees would have to belaid off because of the increased production which would result fromlengthening the hours.Although E. C. Harter denied that he thenstated that the lay-offs would be governed by seniority, it appearsfrom testimony of many of the employees that he said that thoseemployees most recently hired would be the first to be laid off.On March 27, 1937, Thomas wrote the respondent stating that amajority of the employees had chosen the I. A. M. as their bargainingagent and requesting an interview for collective bargaining.OnMarch 29 or 30, 1937, the employees were again assembled by therespondent in the factory during working hours and were addressedby E. C. Harter.According to Arthur B. Persing, one of the em-ployees, Harter stated that the employees would have to pay smallerdues in a shop union and that he thought it better for them to havean organization of their own.Harter admitted that he had told theemployees that he saw no reason for their paying dues to an outsideorganization.He asked the employees to indicate by a show of handwhether or not he should answer Thomas' letter, but at the requestof one of the employees, the vote was taken by written ballot.Theresult of the vote appears to have been 28 to answer the letter and47 not to do so.However, it is apparent that the result did notreflect the free choice of the employees.No opportunity for votingin secret was afforded them and no voting booths were provided.There was ample opportunity for those officials present to observe themanner in which the ballots were marked, and some of the foremen,including Edward Persing, foreman of the upholstering department,participated in the vote.Upon the basis of the vote, Harter an-swered Thomas' letter on April 1, 1937, stating that there was nojustification for a meeting between them in connection with thematters referred to in the Union's letter of March 27, 1937.The first meeting of the Shop Union was held in a building inSturgis on April 28, 1937, pursuant to notice given in the ofactory.Although the respondent disclaims responsibility for the organza= 396NATIONAL LABOR RELATIONS BOARDtion of the Shop Union, the respondent's participation in and domi-nation of it is apparent from its inception.The meeting was at-tended by Maynard Marker, foreman of the shipping and receivingdepartment, Noble Taylor, foreman of the machine shop, Ray Booher,foreman of the finishing department, Edward Persing, foreman ofthe upholstering department, and Lester D. S. Finney, the respond-ent's assistant superintendent and foreman of the final-assemblydepartment.Marker opened the meeting, stating that he thoughtthere should be a union limited to the respondent's factory employees,that the employees would be able to obtain better working conditionsthrough such a union than through the I. A. M., and that such aunion would be more advantageous because the dues would be small.Although he testified at the hearing, Marker did not deny thesestatements.Finney nominated John Mowry, an employee at theexperimental bench, as chairman, and he was elected by acclamation.The next day, Finney, the assistant superintendent, had the fol-lowing heading typed on sheets of the respondent's correspondencepaper : "We, the undersigned Employees of The Harter Corporation,attach our signatures to the effect we have formulated a Shop Unionto be run and governed by the employees." These sheets were cir-culated among the employees during working hours by Mowry, Fin-ney's nominee, and by other employees.Many signatures were se-cured.The list is headed by the signatures of Booher, Marker, Fin-ney, Edward Persing, and Taylor.Although Finney testified thatat the time these sheets were circulated Harman was away on abusiness trip,Harman testified that he observed Mowry walkingabout with the sheets and told him not to do so. It is evident thatthe sheets were circulated and signed in the presence of the respond-ent's supervisory employees and with their assistance.After somesignatures had been secured, Mowry gave the petition to Finney,who took it to Harter. In marked contrast to his refusal to bargainwith the I. A. M., Harter on the same day signed a statement, whichappears on the first sheet of the petition, reading : "The Harter Corp.hereby recognizes this association representing a majority of its em-ployees.The Harter Corp. will bargain with proper committees ofthis association regarding all employee-employer relations."Al-though Harter claimed that a majority of the employees had signedthe petition before Finney gave it to him, all the signatures had notbeen affixed to the petition when he recognized the Shop Union asthe employees' bargaining agent.Throughout the period of organization, the respondent and itsagents openly expressed their hostility to the I. A. M. and preferencefor the Shop Union in their contacts with the employees.Accord-ing to Frank Kenney, one of the employees, the morning after an -DECISIONS AND ORDERS397I.A. M. meeting, Edward Persing said to him, "You fellows wantto look out.I know every one of you that belongs to that Union."Although Persing testified that he did not know that Kenney wasa member of the Union,he did not deny having made the statementattributed to him by Kenney.George Brown, who was employed inthe assembling department,testified that his foreman,Noble Taylor,had asked him to tell him what had transpired at an I. A. M. meet-ing.When respondent's counsel questioned him on the stand con-cerning this testimony,Taylor stated that he did not recall havingasked Brown if he had been to an A. F. of L. meeting.Brown fur-ther testified that Ray Booher, another foreman, had told him thathe would "get further" with a shop union than with "the A. F. L.,"and FreemanYoder, who was employed as a welder, testified thatBooher had told him that"Harter would do more for us in the ShopUnion than the American Federation of Labor would do for us."In testifying, Booher stated that he did not remember if he had madethis statement to Yoder, but he offered no testimony with referenceto his alleged remarks to Brown. In view of Persing, Taylor, andBooher's activities in behalf of the Shop Union,we are of the opinionthat they made the above statements attributed to them by Kenney,Brown, andYoder respectively.Donald Marks, another employee, testified that at the meeting ofemployees on March 29 or 30, Harter had told them that"he couldn'tsee why we should go on and pay$1.20 a month for protection out-side of town when we could go ahead and organize together" andthat he had told a committee of the employees that "before he wouldsell his men out for $1.20, that he would close up his shop, throwaway his keys and go fishing."Harter admitted that he told theemployees that he saw no reason for their paying dues to an outsideorganization but he testified that he told a Shop Union committeethat"if any time the wage question went entirely out of reason, itwould necessitate such high costs that our prices would be too highand we could not meet competition,and regardless of what organiza-tion, whether it was the A. F. of L.or shop organization or what-ever the organization might be, it would be necessary for them toclose up and we might just as well put the key in the door, throw itaway,and go fishing."We are inclined to accept Marks'versionof the incident, as it is consonant with Harter's repeated acts ofhostility to the I. A. M.Other employees testified that they were questioned by supervisoryemployees regarding their membership in the I. A. M. and wereotherwise discouraged from joining or continuing their membershipin the I. A. M. These statements, made to employees by the re-spondent's officials and supervisory employees,lead us to the conclu- 398NATIONAL LABOR RELATIONS BOARDlion that the respondent carried on a persistent campaign in thefactory to restrain the employees from joining or continuing theirmembership in the I. A. M. and to foster the growth of the ShopUnion.The StrikeOn August 11, 1937, the respondent discharged 14 employees, 11of whom were affiliated with the I. A. M.2 On the evening of August12, 1937, the respondent's employees who were members of theI.A. M. voted to strike in protest against the respondent's allegedunfair labor practices.On August 13, 1937, the strike became effec-tive,when picket lines were established, and the respondent's fac-tory was unable to operate.Commencing August 14, 1937, a numberof conferences were held between Harter and a committee of theI.A. M. at which the parties sought to resolve their differences, butwithout success.About August 26, 1937, a suit was brought by members of theShop Union for an injunction to restrain the pickets from allegedactual or threatened acts of violence against employees who desiredto return to work.While this proceeding was instituted nominallyby the Shop Union on behalf of its members, there are indicationsthat it was actually directed by the respondent.A group of em-ployees who desired to return to work secured an attorney in Cold-water, Michigan, to institute the injunction action.They rode to theattorney's office in an automobile owned and driven by Wyatt Mick,one of the respondent's clerical employees, who was the leader ofthe group.The attorney requested a written authorization to com-mence the injunction action.This authorization was prepared andwas subsequently signed by members of the Shop Union, includingsupervisory employees.When the application for a temporary in-junction came on for hearing, the Court refused to allow the attorneyfor the plaintiffs to withdraw it and, after testimony was taken,the bill was dismissed.The factory reopened on September 7, 1937, and the respondentresumed its operations when some of the strikers returned to work.The strike continued.From the facts set forth above it is apparent that the Shop Unionwas initiated and used by the respondent to restrain the employeesin their efforts to organize.After the I. A. M. had commenced itsactivities, the respondent created the Shop Union and diverted theemployees to it and away from membership in the I. A. M. The2 The respondent claims that the 14 employees were not discharged but were temporarilylaid off due to a decrease in business.These and the other discharges will be discussedbelow. DECISIONSAND ORDERS399notice of its first meeting was given in the respondent's factory.Themeeting was opened by Marker and its proceedings were conductedunder I he observation and with the assistance of the respondent'ssupervisory employees. In fact Finney, the assistant superintendent,nominated Mowry who was elected president.The next day thesignatures of the respondent's foremen headed a petition preparedby Finney designating the Shop Union as the employees' bargain-ing agent.The petition was then circulated by Mowry and othersduring working hours among the employees for their signature withthe knowledge, acquiescence, and sanction of the respondent.As soonas the petition was presented to him, Harter recognized the ShopUnion as the employees' exclusive bargaining agent.As noted above,in conjunction with the Shop Union's campaign, the respondent re-fused recognition to the I. A. M., and its supervisory employees dis-couraged membership in the I. A. M. by hostile statements and criti-cisms of the organization.Having served its purpose in divertingmany of the employees from the I. A. M. to the Shop Union, itappears that after meeting in the spring of 1937, the Shop Uniondid not meet again until after the service of the complaint herein.We find that the respondent has participated in, dominated, andinterfered with the formation and administration of the Shop Union,and has contributed support to it, and has thereby interfered withand coerced its employees in the exercise of their rights guaranteedin Section 7 of the Act.B. The dischargesThe respondent contends that many of the discharges referred toin the complaint were occasioned by a decrease in the volume of itsorders.No direct testimony as to the actual amount of the respond-ent's orders on hand is contained in the record.However, it appearsthat, from January through July 1937, the value of the respondent'smonthly shipments were approximately 37.5 per cent to 133 per centgreater than during the corresponding months in 1936 and that thevalue of its total sales during the first 8 months of 1937 was greaterthan its sales during the entire year of 1936.Harter testified thatthe respondent's sales from January 1 to October 1, 1937, weregreater in both volume and value than during 1936.The recordfails to sustain the respondent's contention, that a decrease in theamount of its business coupled with an increase in the employees'working hours necessitated its reduction in force.In spite of E. C. Harter's assurance to the employees on March 5,1937, that in any lay-off, employees hired last would be the first to belaid off, the respondent admitted that none of the lay-offs or dis-charges in issue had been made on the basis of seniority.Moreover,many of the laid-off or discharged employees under consideration had 400NATIONAL LABOR RELATIONS BOARDbeen retained in the respondent's employ during 1936, when theamount of the respondent's sales was substantially less than at thetime such employees were laid off or discharged in 1937.Don Brew 3Brewentered the respondent's employ in its upholstering depart-ment in about 1932.After working for about 2 years and 2 months,he was discharged.The respondent claimed that he was dischargedon that occasion because he had been away from his bench for toolong a period.Brew admitted the absence from his bench but main-tained that he had been looking for wood which he needed in hiswork.In any event the respondent sent for Brew and he wasrehired approximately 10 months later and thereafter worked forthe respondent until his discharge on March 4, 1937.On that day,according to Brew, he was given six pieces of leather and was di-rected to use them in covering the seats of the chairs upon which hewas working.Brew testified that he selected one of the pieces ofleather and told his foreman, Edward Persing, that it was too poorin quality to be used; that Persing directed him to use the leather,and after the chair was completed passed it as satisfactory; that afterHarman saw the chair he complained to Persing and Brew about it,and that Edward Persing's answer to Harman, who asked whatwould be done about it, was "You either get his (Brew's) check orget mine;" and that Harman thereupon discharged Brew before thestoppage on March 4, 1937.Arthur B. Persing, a cousin of Edward Persing and an employeein the finishing department, testified that at his home Edward Pers-ing told him that he and Harman had planned Brew's discharge be-cause Brew was "always keeping things stirred up." Edna Persing,who worked in the sewing room and was Arthur B. Persing's wife,testified that Edward Persing told her that the circumstances sur-rounding Brew's discharge had been planned in advance because hewas "agitating the first strike."She further testified that EdwardPersing, in accordance with his usual practice, had selected theleather that morning during which time she had not seen Brew selectany leather.Clyde Harter, another employee, testified that EdwardPersing told him that he and Harman had "framed" Brew in orderto get rid of him because he was "agitating these strikes."The respondent's witnesses substantially denied these assertions asto planning Brew's discharge.Edward Persing testified that manytimes before the discharge he had complained to Brew about hispoor work, that he had never told Arthur B. Persing or his wifethat Brew had been "framed," that he had not selected the leatherfor Brew, and that Brew had not complained about the quality ofIn the record,his name also appears as"Donald Brew." DECISIONS AND ORDERS401the leather before he used it.Edward Persing further testified thatBrew had not been "framed," that he had not seen the seat after ithad been finished until Harman called it to his attention, and that,after Brew's discharge, the seat was covered satisfactorily with thesame piece of leather.Harman also testified that Brew's work hadbeen unsatisfactory, that he had spoken to Brew twice about it, andthat he had not planned the circumstances surrounding Brew's dis-charge.BurniceWhite, one of the respondent's witnesses, testifiedthat, while she was working on cutting leather, Brew told her thatthe piece of leather in question was "all right for a seat."It is clear from the testimony of Arthur and Edna Persing andClyde Harter, which we credit, that Brew was an active participantwith the other upholsterers in the concerted activity which culmi-nated in the stoppage of March 4, 1937. It is equally clear, fromtheir testimony, that Edward Persing and Harman knew of this ac-tivity and resented it.There is a conflict in the evidence as towhether or not Brew made application for membership in the I. A. M.before or after his discharge, but in our view the date is immaterialsince the basis of the respondent's objection to this employee washis concerted activity with other employees which resulted in theorganization of the I. A. M.The respondent's contention that Brew was habitually inefficient isnot persuasive since the respondent voluntarily rehired him after hisoriginal discharge and retained him in its employ for more than ayear thereafter, during which period he received two increases insalary.In view of the evidence that Edward Persing and Harman"framed" the incident which precipitated his discharge, we find thatBrew's allegedly faulty workmanship on the chair was no more thana pretext for his discharge.In our opinion, the weight of the evidence establishes that, in dis-charging Brew, the respondent discriminated against him because ofhis concerted activity with other employees for their mutual aid andprotection.Clyde Harter, Virgil Harter, and Frank KenneyClyde Harterwas hired by the respondent as an upholsterer onJuly 2, 1936, at a wage of 35 cents an hour.He was receiving 421/.2cents an hour at the time of his discharge. Clyde Harter was anactive participant in the stoppage which occurred on March 4, 1937,and served as spokesman for the upholsterers on the committee whichmet with E. C. Harter on that day to discuss the employees' griev-ances.Apparently, E. C. Harter resented this activity as, subse-quently, he addressed Clyde Harter as "the committeeman."ClydeHarter made application for membership in the I. A. M. on April6, 1937. 402NATIONAL LABOR RELATIONS BOARDOn March 19, 1937, Clyde Harter was discharged by his foreman,Edward Persing, although eight or nine employees in the upholsterydepartment were his juniors in service.Clyde Harter testified that,after Edward Persing discharged him, Persing informed him that hehad been instructed to do so because of his connection with the strike.Edward Persing denied this statement and asserted that he hadsimply told Clyde Harter that he was going to lay him off.How-ever, Edward Persing's denial is negated by other evidence in con-nection with Clyde Harter's discharge.Sargent testified that he hadoverhead Ed-ward Persing tell Marker that Harman had instructedhim to discharge Clyde Harter because of his activity in connectionwith representing the employees, which he feared would result inanother strike.Frank Kenney testified that when Clyde Harter re-turned for his tools, he had heard E. C. Harter say to EdwardPersing, who had been in the stockroom, "Why in hell don't you getout and watch that fellow?You know he is a labor organizer."Although Edward Persing denied in general terms that he had statedto any employees or in their presence that anyone would be laid offfor union activities, neither he nor E. C. Harter denied these specificstatements attributed to them, which we believe.The respondent's witnesses denied that Clyde Harter's activity inconnection with the stoppage on March 4, 1937, had motivated hisdischarge but testified that he had been laid off at a time when therespondent was reducing the number of its employees because he wasless efficient than other employees.We cannot accept this explana-tion of his discharge since he had greater seniority than eight or nineother employees and his work had apparently been satisfactory, asis evidenced by the fact that he had received two increases in pay.It is also significant that the respondent did not deem Clyde Harter'salleged failings to be of sufficient importance to warrant his dis-charge until shortly after he had conspicuously participated in thestoppage on March 4, 1937.We find that the respondent dischargedClyde Harter because he engaged in concerted activity with otheremployees and was an active participant in the March, 4, 1937,stoppage.VirgilHarter,a brother of Clyde Harter, was hired by the re-spondent as an upholsterer in January 1937.He performed someof the work on the respondent's samples and Edward Persing, hisforeman, complimented him upon his work.VirgilHarter madeapplication for membership in the I. A. M. on approximately March1, 1937, and was discharged at the same time as his brother, Clyde,on March 19, 1937.He was in the upholstery department when thatentire department stopped work on March 4, 1937.Although VirgilHarter was one of the recently hired employees in the upholsterydepartment, he had more seniority than several other employees in DECISIONS AND ORDERS403the department at the time of his discharge.The respondent main-tained that he had been discharged because of his inefficiency.Therewas no showing to support the testimony concerning his allegedinefficiency.Under the circumstances, we conclude that his affilia-tion with the I. A. M., his concerted activities with other employees,and his relationship to Clyde Harter, another active participant insuch activity, caused the respondent to discharge him simultaneouslywith his brother.Kenney,who is related to Clyde and Virgil Harter, was hired bythe respondent in January 1937, as a retoucher of leather.Duringthe course of his employment, Kenney's initial salary of 25 cents anhour was increased by 5 cents and he was promised a further in-crease.Kenney applied for membership in the I. A. M. on March 1,1937.In February 1937, he asked his foreman, Edward Persing, tobe transferred to upholstering work in order to earn more money,and subsequently he was so transferred.Kenney testified that hereceived no instruction in connection with his new work; that, afterhe had been working for an hour or two, Edward Persing com-plained to him that he was not working with sufficient speed; andthat the next morning, April 17, 1937, Harman discharged him, stat-ing that he had been working too slowly.Edward Persing testi-fied that Kenney had 'worked at upholstering for 2 or 3 weeks beforehis discharge, that he had received instruction in his new work, andthat he was unable to handle it.He further stated that he had noknowledge of Kenney's union membership or that he was relatedto Clyde and Virgil Harter.Persing's explanation does not convince us. In the first place,Persing on cross-examination stated that he thought Clyde Harterhad helped Kenney on the upholstering work and presumably fur-nished the instruction.When confronted with the fact that ClydeHarter had been discharged before Kenney had been assigned toupholstery work, he admitted his uncertainty. In the second place,as noted in Section A, Persing had warned Kenney concerning hisI.A. M. membership about 3 weeks before Kenney was discharged.Under all the circumstances we find that the respondent did notgiveKenney an adequate opportunity to learn the new and un-familiar work to which he was transferred in an effort to be rid ofhim because of his activity in connection with the I. A. M.S. E. Mitch,} J. G. Pickles, and L. A. Sargent 5S. E. Mitchhad been employed by the respondent since about July1935.His initial salary of 40 cents an hour was subsequently in-creased to 45 cents an hour.At the time of his discharge, he worked' In the record,his name also appears as"Sherman E.Mitch."5In the record, his name also appears as "Lester Sargent."117213-39-vol. 8-27 404NATIONAL LABOR RELATIONS BOARDas a millwright and fireman.About March 1, 1937, Mitch appliedfor membership in the I. A. M. and, at the time of the hearing, wasits financial secretary.About 11:20 p. m. on April 7, 1937, Mitch, accompanied by Picklesand Sargent,endeavored to see LeRoy Van Zile at the factory to lethim know what had happened at an I. A. M. meeting held that night.'Apart from Orcie L. Bolley, the night watchman, Van Zile was theonly employee working in the factory that night.Although Mitchhad keys to all parts of the factory,he rang the outer bell and askedBolley for permission to see Van Zile, whereupon Bolley escortedthem to the paint room, where Van Zile was working.The evidenceas to the conversation after they met Van Zile is conflicting, butapparently they recounted the events at the I. A. M. meeting andsought to induce Bolley and Van Zile to join the I. A. M., as the twolatter testified.However, it is uncontradicted that they created nodisturbance and that they did not remain in the factory for a longperiod.The next morning E. C. Harter discharged Mitch, Pickles, andSargent.Before Mitch started to work, he was discharged and di-rected to return later for his tools and check.Mitch testified thatwhen he returned that day as directed,"Mr. Marker said to me, hesaid, `Mr. Harter wants to see you in his office.'So I went to Mr.Harter's office and we set there and we talked and he asked me whythe hell I was out trying to organize the employees in his business,that they're getting along good enough the way things were going,and I told him that I didn't organize them, but I told him that theemployees were organized, the biggest majority of them, and he toldme that I wasn't nothing but a damn back-stabber."Harter insistedthat in his conversation with Mitch he had assured him that the dis-charge should not be construed as having anything to do with hisunion activities,sation.Pickleswas hired by the respondent in January 1936, as a polisherand was subsequently transferred to upholstering work.He appliedfor membership in the I. A. M. on March 1, 1937, and subsequentlyserved as one of its officers.Pickles and Sargent were dischargedby Harter at the same time. Pickles testified that Harter told themon that occasion that they were being discharged for "slipping intothe factory at night and talking about him the way we did." SinceSargent corroborated this testimony,in substance,and Harter didnot deny it, we find that the statementwas made.During the latter part of April 1937,Pickles was offered reem-ployment but not back pay by the respondent and he refused to re-turn to work because he had placed his case in the hands of theShop Union for adjustment,d DECISIONS AND ORDERS405Sargentwas employed by the respondent in its upholstering de-partment from January 1936 until April 8, 1937, except for a 2-week interval in the fall of 1936.He was hired at the salary of40 cents an hour and was earning 471/2 cents an hour at the time ofhis discharge.Sargent applied for membership in the I. A. M.on March 1, 1937, and solicited members for it.The answer alleges, and the respondent's witnesses testified, thatMitch, Pickles, and Sargent had been discharged "for trespassing onthe respondent's property and for interfering with other employeesin their work . . . against the rules and regulations of the respond-ent's factory."There is no contention that these men were in anymanner unsatisfactory in their work.E. C. Harter maintained thathe told Mitch, Pickles, and Sargent that he had not dischargedthem because of their union activity, but rather for the alleged in-fractions of the rules.The evidence shows that Mitch, Pickles, andSargent entered the factory with the permission of the night watch-man in charge. It appears that, in so doing, they violated none ofthe respondent's rules or regulations and that it was not unusual foremployees to enter the factory at night for purposes which wereunrelated to their work.Apparently Bolley, the night watchman,neither interpreted their conduct as improper nor as against instruc-tions.There is no showing that the respondent had disciplined orreprimanded Bolley for neglect of duty in permitting them to enter.Under these circumstances, we are impelled to conclude that therespondent's actual reason for' discharging Mitch, Pickles, and Sar-gent is because of their suspected activity in soliciting membershipfor the I. A. M.Gale LintemootLintemootwas hired by the respondent in January 1937.He wasthe only employee in the polishing department,where he was thenemployed,who participated in the stoppage of work on March 4,1937.He was appointed to the committee which met with E. C.Harter on March 4, 1937, although another employee served in hisstead.On March 11,1937,Lintemoot was discharged by his fore-man, Taylor, who told himthathe was being laid off temporarilyatHarman's direction"until we get more work."WhenLintemootcomplained that another employee, who was his junior in service, hadnot been laid off before him,Taylor answered,"Well,I don't knowwhy they didn't lay him off first."Lintemoot asked the respondentfor reinstatement several times thereafter but Harman refused torehire him.The respondent maintained that Lintemoot had been dischargedbecause he worked too slowly and was irregular in his attendance 406NATIONAL LABOR RELATIONS BOARDbut it failed to produce its attendance or other written records tosubstantiate these general contentions.We cannot give credenceto these excuses as it appears that the respondent did not deemLintemoot's alleged deficiencies to be of sufficient moment to warranthis discharge until he had participated in the stoppage of workon March 4, 1937.Upon the entire record in this case, we find that Lintemoot wasdischarged and refused reinstatement because he engaged in con-certed activity with his fellow employees for the purpose of collec-tive bargaining and other mutual aid and protection.Edna PersingEdna Persing,the wife of Arthur B. Persing, was employed bythe respondent in August 1936 in the sewing room of the upholster-ing department and continued in this position until she was dis-charged on June 21, 1937.Mrs. Persing became a member of theI.A. M. about April 8, 1937, as did Sarah Linkhauer, who was em-ployed in the same department and performed the same type of work.Mrs. Persing and Mrs. Linkhauer appear to have been the only twodoing this particular type of work. Stanton Harter, E. C. Harter'sson, asked Mrs. Persing if she was a member of the I. A. M. buttold her that she was not obliged to answer his question.EdwardPersing told her that Harman knew of her interest in the I. A. M.On June 21, 1937, she was discharged by her foreman who toldher that work was slack, that it would be necessary for each em-ployee to be laid off one day a week, that she would be the first tobe laid off because her machine was broken, and that he would lether husband know when her machine was repaired so that she couldreturn to work.In an effort to secure reemployment, Mrs. Persing saw Harmanabout a month after her discharge and he told her that she had beendischarged because she talked too much, because she did not workwith sufficient speed, and because the respondent's interests de-manded that Mrs. Linkhauer, who was Mrs. Persing's junior inservice, be retained because she was earning less money than Mrs.Persing.She told Harman that the poor condition of her machinehad slowed down her work and that her discharge had been in dis-regard of E. C. Harter's assurance that seniority would govern thelay-offs.However, upon cross-examination, Mrs. Persing testifiedthat the whole department had "slowed down" and that there wasnot sufficient work to keep her and Mrs. Linkhauer busy.Harman testified that Mrs. Persing was laid off while her sewingmachine was being repaired, that "when we did get it fixed, the workwas slack we didn't need anybody else, so we didn't call her," and DECISIONS AND ORDERS407that the respondent hired no one to replace her until after the strikeof August 13, 1937.He further testified that Mrs. Linkhauer wasretained because she was a "faster woman and did less talking,stayed at her job more steady."Edward Persing testified that, afterMrs. Persing was laid off, Mrs. Linkhauer performed all the sewingwork which formerly had been done by both women.While the case is not free from doubt, since there was admittedlya curtailment in her type of work, and since Mrs. Linklauer, anotherunion member, earning 'less money was retained to do the work ofboth women, we find that the respondent discharged Mrs. Persingfor legitimate business reasons and not because of her union member--ship and activity.D. H. Mitch, Arnold Whistler,° Fern Wygant, Carl Jordan, ElmerRandol,7 Freeman Yoder, Walter Jacobs, Arthur B. Persing, TyrusHostetler, Laban Hayes, and Clayton BuszD. H. Mitchwas hired by the respondent in January 1936, andwas employed in its final-assembly department at the time of hisdischarge.He applied for membership in the I. A. M. on March 1,1937.On August 11, 1937, he was discharged by Marker, who toldhim that he would have to take a vacation for an indefinite period.Mitch was not the junior in his department in point of service.'Whistlerwas first hired by the respondent in November 1936, initsfinal-assembly department.About March 30, 1937, he was laidoff until about May 6, 1937, at which time he was reinstated.Whistlerapplied for membership in the I. A. M. on March 1, 1937.He wasdischarged by the respondent on August 11, 1937, although he hadmore seniority than other employees in his department. In additionto claiming that the discharge was due to a necessity for a reductionin force, the respondent asserted that Whistler was less efficient thanthe employees who were retained, but presented no convincing proofin support of the assertion.Wygantwas hired by the respondent about August 7, 1936, andapplied for membership in the I. A. M. on March 1, 1937.His fore-man, Taylor, discharged Wygant on August 11, 1937, at which timehe was operating a punch press.The respondent retained two orthree employees in his department who were not members of theI.A. M. although they had less seniority than Wygant had.Harmanclaimed thatWygant had been laid off because he was sick occa-sionally, was irregular in his attendance, and was "antagonistic withthe foremen."Taylor simply asserted that Wygant was laid off be-cause of "slack of orders." In spite of Taylor's opportunity toobserveWygant more closely than Harman, it appears that theO In the record,his name also appears as"Arnold Whisler."7In the record, his name also appears as "Elmer Randall." 40SNATIONAL LABOR RELATIONS BOARDalleged deficiencies assigned by Harman created little or no impression upon Taylor.Jordanwas hired by the respondent about May 1, 1937, and wasemployed in its polishing room.He was laid off in June 1937, andrehired about July 11, 1937.Jordan became a member of the I. A. M.on June 14, 1937. Jordan testified that he was discharged by hisforeman, Taylor, on August 11, 1937, although he had greater sen-iority than others in his department.The respondent contended thatit laid off Jordan because he was inefficient.However, this conten-tion does not persuade us since the respondent had rehired Jordanafter it had laid him off on a prior occasion.I?andolwas hired by the respondent on February 22, 1937, and wasemployed in its welding department.He applied for membershipin the I. A. M. on March 1, 1937. Randol was discharged by his fore-man, Taylor, on August 11, 1937, who told him that he was beinglaid off for 2 or 3 weeks because "work was slack."Randol testifiedthat other employees in his department with less seniority who werenot members of the I. A. M. were not laid off at that time.Harmanand Taylor testified that Randol had been laid off because he wasinefficient.Yoderwas hired by the respondent in February or March 1935, andwas employed in its welding department.He applied for member-ship in the I. A. M. on March 1, 1937. On August 11, 1937, Yoderwas discharged by his foreman, Taylor, who first told him that he wasbeing laid off because he needed a rest and, later, that he was beinglaid off because he had been late a few times.Yoder was the senioremployee in his department.Harman. testified that Yoder had beenlaid off because "He was tardy quite a little bit, wasn't dependable,and we was way ahead on his particular line of work." It appears,however, that shortly before the respondent reopened its factory onSeptember 7, 1937, Taylor requested Yoder to return to work.Yoderrefused to return because the strike was still in'progress.Jacobswas hired by the respondent as a metal polisher in July1936.He applied for membership in the I. A. M. in April 1937, andsubsequently served as chairman of its bargaining committee.OnAugust 10, 1937, Jacobs asked his foreman, Taylor, for permission tobe away for 2 days in order to make a report for the Church of theNazarene of which he was a minister.According to Jacobs, Tayloranswered that he could have only 1 day off as the respondent was toobusy to allow him to leave and that a night force might have to beput on in his department.. The next day, Taylor discharged Jacobsstating that the "work was falling off."At the hearing, the re-spondent contended that Jacobs had been laid off for a short periodso as to give him the vacation he had requested. DECISIONS AND ORDERS409Harman testified that he believed Jacobs to be a "man who tellsthe truth" and we credit Jacobs' testimony.We are not persuadedthat the reduction in work was the reason for Jacobs' lay-off as it iswholly inconsistent with Taylor's statement to him on the precedingday that a night force might have to be added to his department.Arthur B. Persing,a cousin of Edward Persing, was hired by therespondent on September 18, 1935, in its finishing department at asalary of 40 cents an hour and subsequently received two increases.He applied for membership in the I. A. M. on April 6, 1937. Therewas only one man with more seniority than Arthur B. Persing and atleast five or six employees in his department with less seniority.OnAugust 11, 1937, he was discharged by his foreman, Booher, whoinformed him that "there was no more graining to be done" and that"they were pretty well caught up with the staining and filling."Noother employee in this department was laid off at that time.Hostetlerwas hired by the respondent as a receiving clerk in Janu-ary 1937.He applied for membership in the I. A. M. on March 1,1937, and was laid off by the respondent on March 19, 1937.Hostet-ler was rehired in April and served as a general utility man, workingat various jobs in the respondent's factory.He was discharged byMarker on August 11, 1937, at which time he was engaged in packingchairs.Harman testified that Hostetler was "laid off because he wasless efficient and wasn't as capable of handling some of the jobs andput out as much work," but adduced no convincing proof in supportof this testimony.About 10 or 15 employees were hired by the re-spondent in the factory after he had been hired.On October 1, 1937,of its own volition, the respondent sent him a letter asking him toreturn to work.He refused to return as the strike was still inprogress.Hayeswas hired by the respondent in its upholstering departmenton January 11, 1937, after having worked for the respondent onprior occasions.He applied for membership in the I. A. M. onMarch 1, 1937.On August 11, 1937, Hayes was discharged by hisforeman, Edward Persing, who told him that he was being laid offbecause "orders were getting kind of low." In testifying as to thecause of Hayes' discharge, Harman stated that "he was a very slowworker; he was a fairly good worker but lie didn't produce theamount of work the average man should."However, Edward Pers-ing had told Hayes that his work was good and assigned him to dodifferent jobs including assisting some new men.Buszwas hired by the respondent in 1933 and was employed in itsupholstering department.He applied for membership in the I. A. M.on March 1, 1937.On August 11, 1937, Busz was discharged by hisforeman, Edward Persing, who told him that he could stand a vaQa- 410NATIONAL LABOR RELATIONS BOARDtion and he hoped that the vacation would not be permanent.Atthe hearing, Harman stated that, in laying off Busz, he was actingpursuant to E. C. Harter's instructions to lay off the less-efficientmen.Busz assisted other employees with their work and, whenEdward Persing was away on his vacation during part of the sum-mer, he acted as foreman of the department.At the time of hisdischarge, Busz was the senior employee in the department.Conclusions with respect to the discharges of August 11, 1937The respondent maintained that, except in the case of WalterJacobs, efficiency was the criterion applied to determine the em-ployees to be laid off on August 11, 1937, and, in some instances,prior to that date.However, Harman stated that, at the time theseemployees were discharged, the respondent had no written recordsfrom which it could accurately ascertain their efficiency and that herelied largely upon the recommendations of the foremen in deter-mining the employees to be laid off.By August 11, 1937, substantial inroads in the I. A. M. member-ship had been effected through the company-sponsored Shop Union,which' we have discussed above.By the end of April 1937, the ShopUnion claimed that its membership included most of the employeesin the factory.Presumably, the same proportion of Shop Unionmembers was at least retained with the respondent's-aid and supportduring the successive months.Yet, on August 11, 1937, when therespondent claims it became necessary to reduce the force, 11 of the14 employees laid off were members of the I. A. M. The three non-I.A.M. members included in the lay-off were E. C. Harter's andHarman's sons and a friend of theirs.The great proportion ofIA. M. members laid off under the circumstances which we havediscussed, makes it plain to us that their selection was not fortuitous,but was rather an unjust discrimination against them because oftheir union affiliation.As noted above, the discharges on August 11, 1937, precipitated astrike by the I. A. M. which became effective on August 13, 1937.Between August 14 and 17, 1937, conferences were held between E. C.Harter and an I. A. M. committee at which the I. A. M. sought ex-clusive recognition and the parties sought to resolve their differences.On August 17, 1937, E. C. Harter, in the presence of the committee,prepared a letter which he delivered to the committee for submissionto the union members. In the letter he offered to grant the em-ployees seniority rights after four months' employment, offered re-instatement to the 14 employees discharged on August 11, 1937, andstated that any future lay-off of the 14 employees or "their sympa-thizers" would be subject to the approval of himself and a com- DECISIONS AND ORDERS-411mlttee of the I. A. M. members, but he failed to grant the I. A. M.exclusive recognition as the bargaining representative of the em-ployees.The committee caused the letter to be read at the picketline and deliberated over its contents.Subsequently, a vote wastaken by the I. A. M. and the respondent's offer was rejected, al-though it does not appear that the respondent was informed of theresult of the vote. It does not appear that any of the striking ordischarged employees returned to work pursuant to this letter be-cause of the respondent's refusal to accede to the I. A. M.'s requestto recognize it as the exclusive bargaining representative of all theemployees in the appropriate unit.After delivering the letter tothe strike committee, E. C. Harter spoke on the telephone withJacobs, one of the I. A. M. members, and told him that he "wasagreeing as far as I possibly could to every request that had beenmade and we just couldn't carry it on any farther . . ." Not re-ceiving a definite acceptance or rejection of his proposal, E. C. Hartersent the strike committee another letter on August 18, 1937, in whichhe revoked his prior proposals.The strike continued.Although the respondent was under a duty to accord the I. A. M.exclusive recognition at this time, as is hereinafter discussed, itsrefusal to fulfill that duty did not operate to invalidate its offer ofreinstatement to the 11 discharged I. A. M. employees, who couldhave returned to work and sought an adjudication of their rightsthrough the medium of the 'Act but who elected to remain awayfrom work with the strikers in protest against the respondent'srefusal of exclusive union recognition.By reason of their electionto continue on strike rather than return to work in accordance withthe respondent's offer of August 17, their status changed after thatdate from discharged employees to strikers.Upon the entire record in the case, we find that the respondentdischarged S. E. Mitch, Whistler, Wygant, Jordan, Randol, Yoder,Jacobs, Arthur B. Persing, Hostetler, Hayes, and Busz on August 11,1937, because of their affiliation with the I. A. M.We find that, by discharging Don Brew, Gale Lintemoot, ClydeHarter, Virgil Harter, S. E. Mitch, J. G. Pickles, L. A. Sargent,Frank Kenney, D. H. Mitch, Arnold Whistler, Fern Wygant, CarlJordan, Elmer Randol, Freeman Yoder, Walter Jacobs, Arthur B.Persing, Tyrus Hostetler, Laban Hayes, and Clayton Busz, the re-spondent has discriminated against its employees with respect to hireand tenure of employment for the purpose of discouraging mem-bership in the I. A. M. and that by such acts the respondent hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act. 412NATIONAL LABOR RELATIONS BOARDC.Refusal to bargain collectively1.The appropriate unitIn its petition for investigation and certification of representativesthe I. A. M. stated that the appropriate unit was "the plant unitexcluding clerical, engineering, and supervisory forces."The ShopUnion maintained the appropriate unit to be the "plant unit, exclud-ing only office, managerial, and supervisory forces."The essentialdifference between these claims appears to be that the I. A. M. desiresto exclude from the unit the employees engaged in engineering workand the Shop Union wants them to be included. The record does notclearly indicate the duties of the employees engaged in engineeringwork and none of the employees on the respondent's April 6-8, 1937,pay roll were identified as performing this type of work. The com-t.laint alleged that the appropriate bargaining unit consisted of allthe production and other workers at the respondent's plant, exclusiveof maintenance, engineering, supervisory, and managerial employees.As the record fails to indicate either that a substantial number ofthe employees are engaged in maintenance work, including engineer-ing employees, or that there is in the plant any other bona fide unionto which those employees are eligible to membership, we shall includesuch employees, if any, within the bargaining unit so as not to de-prive them of the right to bargain collectively with their fellowemployees. In accordance with our usual practice, we shall excludeclerical and supervisory employees and the watchmen from the unit.We find that the production and maintenance including engineer-ing employees of the respondent, excluding clerical and supervisoryemployees and watchmen, constitute a unit appropriate for the pur-poses of collective bargaining and that said unit will insure to em-ployees of the respondent the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.2.Representation by the I. A. M. of the majority in the appropriateunitThe complaint alleges that on or about April 6, 1937, the I. A. M.had been designated as their bargaining representative by a majorityof the employees in the bargaining unit therein stated to be appro-priate, and that between March 27, 1937, and August 13, 1937, theI.A. M. had informed the respondent of its majority and attemptedto bargain with it without success.The respondent's factory payroll for April 6-8, 1937, was introduced into evidence.The pay rolllists the names of 87 employees, 5 of whom have been identified asforemen, 5 as assistant foremen or strawbosses, and 1 as a watchman. DECISIONS AND ORDERS413In the appropriate unit there were, therefore, 76 employees whosenames appear on the pay roll.However, the names of the fouremployees who we have found had been discharged in violation ofthe provisions of the Act prior to April 8, 1937, do not appear on thepay roll.After their discriminatory discharge these employees re-tained their status as employees of the respondent.On April 6-8,1937, therefore, there were 80 employees within the unit which we havefound to be appropriate for the purposes of collective bargaining.On March 1, 1937, 35 of the employees signed a. paper designatingthe I. A. M. as their bargaining agent.The financial secretary ofthe I. A. M., testifying from his records, read off the names of eightadditional employees who had applied for membership in the I. A. M.on or before April 8, 1937. In addition, four other employees testi-fied that they had applied for membership in the I. A. M. on orbefore that date, making a total of 47.The names of 6 of theseemployees do not appear on the April 6-8 pay roll but 4 of the 6retained their status as employees of the respondent because of theirdiscriminatory discharge, making a total of 45. It appears, there-fore, that 45 of the 80 employees in the appropriate unit had desig-nated the I. A. M. as their bargaining agent on or before April 8,1937.Some of the employees testified that, after affiliating with theI.A. M. they became members of the Shop Union and that theydesired it as their bargaining agent. In fact, the Shop Union's mem-bership includes employees who had previously applied for mem-bership in the I. A. M.As the Shop Union was organized aboutApril 28, 1937, it is apparent that none of the employees had alteredtheir designation of the I. A. M. as their bargaining agent on April 8,1937, which we find below is the date when the respondent first re-fused to bargain with the I. A. M. Since we have found that theShop Union was created and administered under the domination ofthe respondent and that it obtained its membership as a result ofthe respondent's coercive acts, we cannot give any effect to member-ship in the Shop Union."We find that on April 8, 1937, the I. A. M. had been designated andselected by a majority of the employees in the appropriate unit astheir agent for the purposes of collective bargaining and it was,therefore, on said date and hereafter, the exclusive representative ofall employees in such unit for the purposes of collective bargaining.3.The refusal to bargainBetween March and July 1937, Thomas wrote to E. C. Harter andmet with him in an effort to induce him to recognize the I. A. M. as8SeeMatter of Bradford Dyeing Association(U. S. A.) (a Corporation)and TextileWorkers' Organizing Committee of the C.I.0., 4 N. L. R B. 604. 414NATIONAL LABOR RELATIONS BOARDthe employees' exclusive bargaining representative or to consent thatthe Regional Director conduct an election among the employees todetermine their bargaining representative.E. C. Harter refused toconsent to either request.As noted above, after the strike of August13, 1937, conferences were held between E. C. Harter and an I. A. M.committee.Although the respondent offered on August 17, 1937, toreinstate the employees who had been discharged on August 11, 1937,it refused to accede to the I. A. M.'s request to recognize it as theexclusive bargaining representative of all the employees in the appro-priate unit.The respondent's proposal was rejected by the I. A. M.because of its refusal to accord-the I. A. M. the exclusive recognitionto which it was entitled as representative of a majority of the em-ployeeswithin an appropriate bargaining unit.At the hearingE. C. Harter stated, as he had stated in the past, that he was willingto recognize the I. A. M. as the bargaining representative of itsmembers.This qualified offer of recognition did not satisfy therespondent's duty under the statute.We have consistently held thatexclusive recognition of the representative selected by the majority ofthe employees in an appropriate bargaining unit is an indispensableprerequisite to, genuine collective bargaining and that such recogni-tion cannot be withheld as the respondent sought to do in this case.9Accordingly, we find that the respondent at all times since April 8,1937, has refused to bargain collectively with the I. A. M. as theexclusive representative of the employees in an appropriate unit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and affecting commerceand the free flow of commerce.THE REMEDYAs we have found that the respondent has dominated and inter-fered with the formation and administration of the Shop Union andhas contributed support to it, we shall order the respondent to with-draw recognition from the Shop Union, to disestablish it as repre-sentative of its employees for the purposes of collective bargaining,and to cease contributing support to it.We shall order the respondent to offer to reinstate to their formerpositions Don Brew, Gale Lintemoot, Clyde Harter, Virgil Harter,ofs SeeMatterof The Griswold ManufacturingCompanyandAmalgamated AssociationIron, Steel and Tin Workers of North America, Local No. 1197,6 N.L. R.B. 298. DECISIONS AND ORDERS415S. E. Mitch, L. A. Sargent, and Frank Kenney, and to pay to each ofthem a sum of money equal to that which he would have received aswages from the date of his discharge to the date of such offer ofreinstatement, less any amount'earned by him during said period.J. G. Pickles, who was discriminatorily discharged on April 8, 1937,rejected the respondent's offer of reinstatement about April 30, 1937,although he was not then on strike.We shall therefore order therespondent to pay him a sum of money equal to that which he wouldhave received as wages from April 8, 1937, to April 30, 1937, but weshall not order the respondent again to offer to reinstate him.As we have found that D. H. Mitch, Arnold Whistler, FernWygant, Carl Jordan, Elmer Randol, Freeman Yoder, Walter Jacobs,Arthur B. Persing, Tyrus Hostetler, Laban Hayes, and Clayton Busz.were discriminatorily discharged on August 11, 1937, and that theyrejected the respondent's offer of reinstatement on August 17, 1937,because they were then striking against the respondent's unfair laborpractices, we shall order the respondent to pay them back wages forthe period between the date of their respective discharges and theaforesaid offer of reinstatement.Since the strike was both caused and prolonged by the -respondent'sunfair labor practices we shall, in accordance with our usual custom,order the respondent, upon application, to offer reinstatement to theirformer or substantially equivalent positions to D. H. Mitch, ArnoldWhistler,FernWygant, Carl Jordan, Elmer Randol, FreemanYoder,Walter Jacobs, Arthur B. Persing, Tyrus Hostetler, LabanHayes, and Clayton Busz, who rejected the respondent's previousoffers of reinstatement and to those employees who went out on strikeand have not since been fully reinstated. Such reinstatement shallbe effected in the following manner: All employees hired after thecommencement of the strike shall, if necessary to provide employmentfor those to be offered reinstatement, be dismissed. If, thereupon, byreason of a reduction in force there is not sufficient employment im-mediately available for the remaining employees, including those tobe offered reinstatement, all available positions shall be distributedamong such remaining employees in accordance with the respondent'susual method of reducing its force, without discrimination againstany employee because of his union affiliation or activities, followinga system of-seniority to such extent as has heretofore been appliedin the conduct of the respondent's business.Those employees re-maining after such distribution for whom no employment is immedi-ately available, shall be placed upon a preferential list prepared inaccordance with the principles set forth in the previous sentence, andshall thereafter, in accordance with such list, be offered employmentin their former or in substantially equivalent positions, as such em- 416NATIONAL-LABOR RELATIONS BOARDployment becomes available and before other persons are hired forsuch work.As we found that it has been designated as such, we shall order therespondent to recognize the I. A. M. as the exclusive bargaining rep-resentative of the respondent's production and maintenance em-ployees, except clerical and supervisory employees, and to bargainwith it as such representative.We shall also order the respondent to cease and desist from theunfair labor practices in which it has engaged.THE PETITIONWe have determined the appropriate bargaining unit and foundthat a majority of the respondent's employees within that unit haddesignated the I. A. M. to be their representative for the purposes ofcollective bargaining.Accordingly, we shall dismiss the I. A. M.'spetition for certification.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following:6CONCLUSIONS OF LAW1.Lodge No. 1523 International Association of Machinists andEmployees Shop Union are labor organizations within the meaningof Section 2 (5) of the Act.2.By dominating and interfering with the formation and- admin-istration of Employees Shop Union and by contributing support toit, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to hire and tenure of employmentand thereby discouraging membership in a labor organization, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.4.The production and maintenance including engineering em-ployees of the respondent, but excluding clerical and supervisoryemployees and watchmen, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.5.Lodge No. 1523 International Association of Machinists is andhas been at all times since April 8, 1937, the exclusive representativeof all employees in such unit for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act.6.By refusing to bargain collectively with Lodge No. 1523 Inter-national Association of Machinists as the exclusive representative ofall its employees in such unit, the respondent has engaged in and is DECISIONS AND ORDERS417engaging in unfair labor practices within the meaning of Section8 (5) of the Act.7.By interfering with, restraining, aid coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.8.The aforesaid labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,The Harter Corporation, and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Discouraging membership in Lodge No. 1523 InternationalAssociation of Machinists or any other labor organization of its em-ployees by discriminating in regard to hire or tenure of employmentor any terms or conditions of employment;(b)Dominating or interfering with the administration of" Em-ployees Shop Union or dominating of interfering with the formationor administration of any other labor organization of its employees orcontributing support to Employees Shop Union or to any other labororganization of its employees;(c)Recognizing Employee Shop Union as representative of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, rates of pay, wages, hours of employment,or other conditions of employment;(d)Refusing to bargain collectively with Lodge No. 1523 Inter-national Association of Machinists as the exclusive representative ofitsproduction and maintenance. including engineering employees,excluding clerical and supervisory employees and watchmen, in re-spect to rates of pay, wages, hours of employment, and other con-ditions of employment;(e)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act: 418NATIONAL LABOR RELATIONS BOARD(a)Offer Don Brew, Gale Lintemoot, Clyde Harter, VirgilHarter,S.E. Mitch, L. A. Sargent, and Frank Kenney, immediate and fullreinstatement to their former positions, without prejudice to theirseniority and other rights and privileges ;(b)Make whole Don Brew, Gale Lintemoot, Clyde Harter, VirgilHarter, S. E. Mitch, L. A. Sargent, and Frank Kenney, for any lossof pay they will have suffered by reason of their discharge, by pay-ment to them, respectively, of a sum of money equal to that whicheach would normally have earned as wages during the period fromthe date of his discharge to the date of the respondent's offer of rein-statement, less the amount, if any, which each has earned duringsaid period;(c)Upon application, offer to D. H. Mitch, Arnold Whistler, FernWygant, Carl Jordan, Elmer Randol, Freeman Yoder, WalterJacobs, Arthur B. Persing, Tyrus Hostetler, Laban Hayes, and Clay-ton Busz andto those employees who went out on strike on August13, 1937, and thereafter, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority and other rights and privileges, in the manner setforth in the section entitled "The Remedy" above, placing those em-ployees for whom employment is not immediately available upon apreferential list in the manner set forth in said section ;(d)Make whole J. G. Pickles for any loss of pay he will havesuffered by reason of his discharge, by payment to him of a sum ofmoney equal to that which he would normally have earnedas wagesduring the period from April 8, 1937, the date of his discharge, toApril 30, 1937, less the amount, if any, which he has earned duringsaid period, and make whole D. H. Mitch, Arnold Whistler, FernWygant, Carl Jordan, Elmer Randol, Freeman Yoder, Walter Jacobs,Arthur B. Persing, Tyrus Hostetler, Laban Hayes, and Clayton Buszfor any loss of pay they will have suffered by reason of their dis-charge, by payment to them, respectively, of a sum of money equalto that which each would normally have earned as wages during theperiod from August 11, 1937, the date of his discharge, to August17, 1937, less the amount, if any, which he had earned during said(e)Make whole the employees ordered to be offered reinstate-ment, as set forth in paragraph 2 (c) above for any loss of pay theywill have suffered by reason of the respondent's refusal to reinstatethem, upon application, following the issuance of this order, by pay-ment to them, respectively,of a sum ofmoney equal to that whicheach would normally haveearned aswages during the period fromfive (5) days after the date of such application for reinstatement tothe date of the offer of employmentor placementupon theprefer- DECISIONS AND ORDERS419ential list required by paragraph (c) above, less the amount, if any,which each will have earned,during that period;(f)Withdraw all recognition from Employees Shop Union asrepresentative of its employees for the purpose of dealing with therespondent in respect to labor disputes, grievances, rates of pay,wages, hours of employment, and other conditions of employment,and completely disestablish Employees Shop Union as such repre-sentative;(g)Upon request, bargain collectively with Lodge No. 1523 Inter-national Association of Machinists as the exclusive bargaining repre-sentative of its production and maintenance including engineeringemployees, excluding clerical and supervisory employees and watch-men, in respect to rates of pay, wages, hours of employment, andother conditions of employment;(h) Immediately post notices to its employees in conspicuousplaces throughout its factory stating that the respondent will ceaseand desist in the manner aforesaid, and maintain said notices for aperiod of at least thirty (30) consecutive days;(i)Notify the Regional Director for the Seventh Region in writ-ing within ten (10) days from the date of this order what steps therespondent has taken to comply herewith.It is further ordered that the complaint be, and it hereby is, dis-missed, to the extent that it concerns the discharge of Edna Persing.And it is further ordered that the petition for certification ofrepresentatives, filed by Lodge No. 1523 International Associationof Machinists be, and it hereby is, dismissed.[SAD1E TITLE]SUPPLEMENTAL DECISIONANDORDERAugust 12, 1938On July 19, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision and Order-in the above-entitledproceeding in which the Board ordered the Harter Corporation,Sturgis,Michigan, herein called the respondent, to cease and desistfrom certain unfair labor practices and to take certain affirmativeaction.On August 1, 1938, Lodge No. 1523 International AssociationofMachinists, herein called the I. A. M., filed a protest to theBoard's Decision and moved for amendment of the Board's Deci-117213-39-vol. 8-28 420NATIONAL LABOR RELATIONS BOARDsion and Order.On August 9, the respondent filed a reply in oppo-sition to the I. A. M.'s protest and, motion for amendment of theDecision and Order.In its decision the Board found, inter alia, that the respondent haddiscriminatorily discharged D.H. Mitch, Arnold Whistler, FernWygant, Carl Jordan, Elmer Randol, Freeman Yoder, WalterJacobs, Arthur B. Persing, Tyrus Hostetler, Laban Hayes, and Clay-ton Busz on August 11, 1937; that a strike was caused on August13, 1937, by the respondent's unfair labor practices including the dis-criminatory discharges; that on August 17, 1937, the respondentmade a valid offer of reinstatement to the afore-mentioned 11 em-ployees,which offer was rejected by them because the respondentwould not grant the I. A. M. exclusive recognition as the employees'bargaining agent, to which the I. A. M. was entitled and that by re-jecting the offer and electing to continue on strike the status of theseemployees changed from discharged employees to strikers.TheBoard further found that J. G. Pickles, S. E. Mitch, and L. A. Sar-gent were discriminatorily discharged on April 8, 1937, and that dur-ing the latter part of April, the respondent offered Pickles reinstate-ment which he refused.On the basis of its findings the Boardordered the respondent to pay back pay to the, afore-mentioned 11employees and J. G. Pickles from the date of the respective dis-criminatory discharges to the date of the respective offers of rein-statement.In its protest the I. A. M. urges that the Board erred in treatingthe respondent's offer of reinstatement to the 11 employees as validduring the pendency of the strike, in treating the offer to Pickles asvalid in the absence of a similar offer to Sargent and Mitch, in limit-ing back pay awarded to such employees to the period from the dateof discharge to the date of the respective offers of reinstatement andin failing to order the respondent again to offer reinstatement toPickles.The Board has considered the I. A. M.'s protest, motion and argu-ments in support thereof and finds no reason to alter its Decisionand Order.IT IS HEREBY ORDERED that the I. A. M.'s motion for amendmentof the Decision and Order be, and it hereby is, denied.8 N. L. R. B., No. 43a.